Exhibit 99.1 Orthofix International Reports Third Quarter 2016 Financial Results • Net sales of $98.5 million, a decrease of 2.6% compared to prior year • GAAP net income from continuing operations of $10.4 million; an increase of $11.2 million over prior year • Adjusted EBITDA of $23.5 million; an increase of $7.7 million, or 48%, over prior year • Company lowers 2016 net sales guidance and raises 2016 GAAP net income and adjusted EBITDA guidance LEWISVILLE, Texas — October 31, 2016 — Orthofix International N.V.(NASDAQ:OFIX) today reported its financial results for the third quarter endedSeptember 30, 2016.For the third quarter of 2016, net sales were $98.5 million, earnings per share from continuing operations was $0.56 and adjusted earnings per share from continuing operations was $0.36. “While we underperformed on the top-line during the quarter, primarily in our Spine Fixation business, I am very happy about where the company is today. We now have a solid infrastructure in place, a dominant position in the bone growth stimulation market, a strong balance sheet, improving free cash flow, and double-digit ROIC,” said President and Chief Executive Officer Brad Mason. “Although highly competitive, our markets remain very healthy, and we have plans in place to reinvigorate our top-line growth going forward.” Third Quarter Financial Results The following table provides net sales, net sales change and constant currency net sales change by strategic business unit (“SBU”) for the three months endedSeptember 30, 2016and 2015: Three Months Ended September30, (Unaudited, U.S. Dollars, in thousands) Change Constant Currency Change BioStim $ $ % % Biologics %) %) Extremity Fixation %) % Spine Fixation %) %) Total net sales $ $ %) %) The growth in the BioStim SBU in the period was primarily driven by increased order counts from an expanding customer base and procedure volumes. The decrease in the Biologics SBU was due to underperformance in our largest of three sales regions, which has now been restructured, in addition to an increasing number of competitors in the stem cell allograft market and an associated reduction in average sales price. Trinity allograft tissue volumes and net sales increased slightly over prior year in the U.S. The decrease in the Extremity Fixation SBU was largely due to the negative impact of foreign currency translation. Excluding this impact, net sales were consistent with the prior year and up 5.4% on a trailing twelve month basis. The decrease in net sales in the Spine Fixation SBU was primarily due to the timing of international cash collections, the loss of several key surgeons early in the year in the U.S. and the exclusion from a large national hospital account in the second quarter.
